department of the treasury internal_revenue_service washington d c government entities division may uniform issue list s elt er ratt legend taxpayer a decedent b individual c ira d financial_institution e state f amount dear this is in response to your request dated date as supplemented by correspondence dated date date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that individual c received a distribution equal to amount from decedent b’s ira d taxpayer a asserts that a rollover was not made within the 60-day rollover period prescribed by sec_408 of the code because decedent b’s and individual c’s mental conditions impaired their ability to make financial decisions during the 60-day period taxpayer a is the daughter of decedent b and decedent b’s spouse individual c decedent b was the owner of ira d which was maintained by financial_institution e individual c was the designated_beneficiary of ira d in decedent b was diagnosed with a rare medical_condition causing progressive mental decline by late decedent b was no longer able to manage her financial affairs and on date she was moved to a memory care unit in the late 1980’s individual c had been diagnosed with a serious psychiatric disorder and was prescribed medication which had stabilized individual c’s behavior in individual c developed toxicity to the medication and was put on a reduced dosage subsequently he was taken off of the medication and in july of individual c’s physician began trying other medications due to intolerable side effects of the new medications individual c was not able to reach a therapeutic dose which resulted in a prolonged neurological episode during the second half of during this time individual c exhibited erratic behavior financial irresponsibility and paranoia medical documentation was submitted in support of taxpayer a’s assertions acting pursuant to a power_of_attorney individual c began depleting decedent b’s ira d in a series of transactions the first of these occurred on date when individual c withdrew bullion coins equal to amount from ira d prior to this withdrawal decedent b had taken only the required_minimum_distribution individual c placed the bullion coins equal to amount box for safe keeping where they remain in a deposit on date a district_court in state f appointed taxpayer a to be the guardian and conservator of individual c who had become a danger to himself and others on date the court in state f also appointed taxpaye ' a to serve as the guardian and conservator of decedent a on date the court ordered that taxpayer a’s appointments become permanent on date decedent b died based on the above facts and representations you request a ruling that the service waive the 60-day rollover requirement with respect to the distribution of amount on date and that taxpayer a be given a period of days from the date of this ruling to roll over the distribution of the same bullion coins equal to amount into an ira established on behalf of individual c sec_408 of the code defines an individual_retirement_account ira to mean a_trust created or organized in the united_states and requires that the trustee be a bank or an approved non-bank trustee sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 effective date all of an individual’s iras are aggregated for purposes of applying the one rollover per year limit set forth in sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the taxpayer in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a are consistent with her assertion that the failure to complete a rollover of the distribution of amount from ira d was due to decedent b’s and individual c’s mental conditions which impaired their ability to make financial decisions during the 60-day rollover period therefore pursuant to sec_408 of the code the service waives the 60-day rollover period with respect to the distribution of amount provided all other requirements of sec_408 except the 60-day requirement are met the contribution of the same property received in the distribution equal to amount to an ira established on behalf of individual c within days from the date of the this ruling will be considered a rollover_contribution within the meaning of sec_408 this ruling assumes that the bullion coins to be rolled over do not constitute collectibles as defined under sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative 2vu153302q if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 sincerely yours wh carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
